DETAILED ACTION
1.      Claims 1 - 12 of U.S. Application No. 16612463 filed on 11/11/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 7 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US 20030117036; Hereinafter, “Uchida”).
Regarding claim 1: Uchida discloses a carbon holder plate (25) for an electric motor (10), with a guide element (32) for a carbon brush (31), wherein the carbon brush 

    PNG
    media_image1.png
    711
    673
    media_image1.png
    Greyscale


Regarding claim 2/1: Uchida discloses the limitations of claim 1 and further discloses a tripping device (40) is provided, which with a contact element (surface 41c) is arranged in a movable manner (in the direction of the arrow shown in fig. 6) in an abutting contact (fig. 6) against the second end face (31f) of the carbon brush (31), and which, upon contact with the second end face (31f) and further movement of the contact element (41c), is designed to displace (in a direction of the brush axis X) the contact brush (31) in the guide element (32) in the direction of the longitudinal axis (axis X of the brush as discussed in claim 1 above), such that the spring element (33) enters into an operative connection with the second end face (31f) of the carbon brush (31).
Regarding claim 3/2/1: Uchida discloses the limitations of claim 2 and further discloses that the second end face (31f) and/or the contact element (41c), in the abutting region between the carbon brush (31) and the contact element (41c), is/are arranged at an oblique angle (see “angle” in the annotated fig. 6 below) relative to the longitudinal axis (the annotated fig. 6 below) or has a bevel.

    PNG
    media_image2.png
    416
    523
    media_image2.png
    Greyscale

Regarding claim 4/2/1: Uchida discloses the limitations of claim 2 and further discloses that the contact element (41c) of the tripping device (41) is arranged elastically (the element 41 is at least partially elastic as it sustain the counter reaction of the force P2 on the brush) by means of a spring portion (the upper portion of element 41 that keeps the pressure on the brush).
Regarding claim 7/1: Uchida discloses the limitations of claim 1 and further discloses that the spring element (33) comprises a curved contact portion (33a), which can be placed both against the lateral surface (31f) as well as against the second end face (31f) of the carbon brush (31).
Regarding claim 8/1: Uchida discloses the limitations of claim 1 and further discloses an electric motor (10) with an armature (15) comprising a collector (27) and a carbon holder plate (25) which is constituted according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6, 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Mademba-Sy (US 20020047466; Hereinafter, “Mademba”).
Regarding claim 6/2/1: Uchida discloses the limitations of claim 2 but does not disclose that the tripping device comprises an entrainment element arranged in an operative connection with the contact element.
Mademba discloses that the tripping device (78) comprises an entrainment element arranged in an operative connection with the contact element (72, as they are formed of one piece as seen in fig. 2).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Uchida with the tripping device comprises an entrainment element arranged in an operative connection with the contact element as disclosed by Mademba to provide a locking system that securely integrate the motor part.
Regarding claim 9/8/1: Uchida discloses the limitations of claim 8 and further discloses that the electric motor (10) comprises a motor housing (13), which can be connected to a gear housing (12) but does not disclose that an actuating portion is provided, which can be positioned against a moveably arranged entrainment element  of a tripping device.

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Uchida with an actuating portion is provided, which can be positioned against a moveably arranged entrainment element of a tripping device as disclosed by Mademba to provide a locking system that securely integrate the motor part.
Regarding claim 10/9/8/1: Uchida in view of Mademba discloses the limitations of claim 9 but does not disclose that the actuating portion is formed by a portion of the motor housing.
Mademba further discloses that the actuating portion (30) is formed by a portion of the motor housing (2).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Uchida in view of Mademba with the actuating portion is formed by a portion of the motor housing as disclosed by Mademba to provide a locking system that securely integrate the motor part.
Regarding claim 11/9/8/1: Uchida in view of Mademba discloses the limitations of claim 9 and Uchida further discloses a windshield wiper motor (para [0039]) with an electric motor (10).
Regarding claim 12/11/9/8/1: Uchida in view of Mademba discloses the limitations of claim 11 and Uchida further discloses a method for assembling a 
- pre-assembly of the carbon holder plate (25) on the gear housing (12), wherein the carbon brush (31) is arranged in the assembly position 
- axial joining of the armature (15) and the motor housing (13) in the direction towards the gear housing (12), wherein the armature (15) is moved with a clearance past the carbon brush (31) 
wherein the carbon brush (31) is moved in the guide element (32) in the direction of the collector (27), and wherein the spring element (33) comes into contact with the second end face (31f) of the carbon brush (31) and presses the latter against the collector (27).
Uchida does not disclose bringing into contact and relative movement of the actuating portion with the entrainment element of the tripping device.
Madembs discloses bringing into contact and relative movement of the actuating portion (30) with the entrainment element (72) of the tripping device (78).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Uchida in view of Mademba by bringing into contact and relative movement of the actuating portion with the entrainment element of the tripping device as disclosed by Mademba to provide a locking system that securely integrate the motor part.



Allowable Subject Matter

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Examiner, Art Unit 2832